UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6261



In Re: DENNIS RAY SUGGS,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-00-231-5)


Submitted:   April 12, 2001                 Decided:   April 19, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis Ray Suggs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Ray Suggs petitions this court for a writ of mandamus.

He asks this court to direct the district court to rule on his 28

U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition, alleging that

the district court has delayed unreasonably. Writs of mandamus are

extraordinary writs, and the power to issue is sparingly exercised.

See Kerr v. United States Dist. Ct., 426 U.S. 394, 402 (1976).

Suggs’ petition does not set forth exceptional circumstances as

would warrant the issuance of a writ of mandamus at this time.   We

note, however, that the district court has taken no action for over

eight months.   Accordingly, we deny Suggs’ petition without preju-

dice to his refiling it if the district court fails to act within

a reasonable time.    We dispense with oral argument, because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                 2